Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to amendment filed on 2/8/2022.
Claims 1-20 are allowed. Claim(s) 1, 11, 20 is/are independent claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Harris on 3/18/2022.
The application has been amended as follows: 
In the Claims: 

1. (Currently Amended) A method comprising:
receiving a set of images, each image in the set of images corresponding to textual information in a set of textual information, wherein a first image from the set of images is overlaid with first textual information from the set of textual information; 
detecting a modification of the first textual information by detecting a new message overlaying the first image;
 translating the [[a]] new message in the first information into a plurality of translated messages, wherein each translated message in the plurality of translated messages is translated to a respective different language in a plurality of different languages;
determining a set of layout parameters for at least one translated message from the plurality of translated messages,
wherein the at least one translated message comprises first and second translated messages, and
wherein the determining of the set of layout parameters comprises determining a first layout parameter associated with a first format of the first translated message and a second layout parameter associated with a second format of a second translated message; 
identifying a language of the first translated message as a language preference of a user;
selecting a template for the first translated message based at least in part on the set of layout parameters and the language preference;
transforming the at least one translated message according to the set of parameters, wherein the transforming comprises transforming the first translated message into the first format according to the first layout parameter and transforming the second translated message into the second format according to the second layout parameter; and
includes positioning the first translated message according to the template and causing 
2. (Previously Presented) The method of claim 1, further comprising:
determining, as a part of determining the set of layout parameters, a directionality parameter of the at least one translated message, wherein the transforming arranges the at least one translated message in a layout according to a direction specified in the directionality parameter.
3. (Previously Presented) The method of claim 1, further comprising:
determining, as a part of determining the set of layout parameters, an orientation parameter of the at least one translated message, wherein the transforming orients a layout of the at least one translated message according to an orientation specified in the orientation parameter.
4. (Previously Presented) The method of claim 1, further comprising:
determining, as a part of determining the set of layout parameters, a font type of the at least one translated message, wherein the transforming arranges the at least one translated message in a layout using a font type specified in the font type parameter.
5. (Previously Presented) The method of claim 1, further comprising:

6. (Previously Presented) The method of claim 1, further comprising:
determining, as a part of determining the set of layout parameters, a font size of the at least one translated message, wherein the transforming arranges the at least one translated message in a layout using a font size specified in the font size parameter.
7. (Previously Presented) The method of claim 1, further comprising:
determining, as a part of determining the set of layout parameters, a font style of the at least one translated message, wherein the transforming arranges the at least one translated message in a layout using a font style specified in the font style parameter.
8. (Previously Presented) The method of claim 1, further comprising:
determining a language of the first textual information, wherein the plurality of languages selected in the translating is dependent upon the language of the first textual information.
9. (Previously Presented) The method of claim 1, further comprising:
determining a geographic locale corresponding to the language of the first textual information, wherein the plurality of languages selected in the translating is dependent upon the geographic locale.

11. (Currently Amended) A computer usable program product comprising a computer-readable storage medium medium 
program instructions to receive a set of images, each image in the set of images corresponding to textual information in a set of textual information, wherein a first image from the set of images is overlaid with first textual information from the set of textual information; 
program instructions to detect a modification of the first textual information by detecting a new message overlaying the first image;
program instructions to translate the [[a]] new message in the first information into a plurality of translated messages, wherein each translated message in the plurality of translated messages is translated to a respective different language in a plurality of different languages;
program instructions to determine a set of layout parameters for at least one translated message from the plurality of translated messages,
wherein the at least one translated message comprises first and second translated messages, and
wherein the program instructions to determine the set of layout parameters comprises program instructions to determine a first layout parameter associated with a first format of the first translated message and program instructions to determine a 
program instructions to identify a language of the first translated message as a language preference of a user;
program instructions to select a template for the first translated message based at least in part on the set of layout parameters and the language preference;
program instructions to transform at least one translated message according to the set of parameters, wherein the program instructions to transform comprises program instructions to transform the first translated message into the first format according to the first layout parameter and program instructions to transform the second translated message into the second format according to the second layout parameter; and
program instructions to overlay each of the first and second translated messages in succession on the first image, the overlaying including overlaying the first translated message in the first format on the first image followed by overlaying the second translated message in the second format on the first image, wherein the overlaying of the first translated message includes positioning the first translated message according to the template and causing 
12. (Previously Presented) The computer usable program product of claim 11, further comprising:
program instructions to determine, as a part of determining the set of layout parameters, a directionality parameter of the at least one translated message, wherein 
13. (Previously Presented) The computer usable program product of claim 11, further comprising:
program instructions to determine, as a part of determining the set of layout parameters, an orientation parameter of the at least one translated message, wherein the program instructions to transform orients a layout of the at least one translated message according to an orientation specified in the orientation parameter.
14. (Previously Presented) The computer usable program product of claim 11, further comprising:
program instructions to determine, as a part of determining the set of layout parameters, a font type of the at least one translated message, wherein the program instructions to transform arranges the at least one translated message in a layout using a font type specified in the font type parameter.
15. (Previously Presented) The computer usable program product of claim 11, further comprising:
program instructions to determine, as a part of determining the set of layout parameters, a color of the at least one translated message, wherein the program instructions to transform renders the at least one translated message in a layout using a color specified in the color parameter.
16. (Previously Presented) The computer usable program product of claim 11, further comprising:

17. (Previously Presented) The computer usable program product of claim 11, further comprising:
program instructions to determine, as a part of determining the set of layout parameters, a font style of the at least one translated message, wherein the program instructions to transform arranges the at least one translated message in a layout using a font style specified in the font style parameter.
18. (Original) The computer usable program product of claim 11, wherein the program instructions are stored in a computer readable storage medium 
19. (Original) The computer usable program product of claim 11, wherein the program instructions are stored in a computer readable storage medium medium 
20. (Currently Amended) A computer system comprising a processor, a computer-readable memory, and a computer-readable storage device, and program instructions 
program instructions to receive a set of images, each image in the set of images corresponding to textual information in a set of textual information, wherein a first image from the set of images is overlaid with first textual information from the set of textual information; 
program instructions to detect a modification of the first textual information by detecting a new message overlaying the first image;
program instructions to translate the [[a]] new message in the first information into a plurality of translated messages, wherein each translated message in the plurality of translated messages is translated to a respective different language in a plurality of different languages;
program instructions to determine a set of layout parameters for at least one translated message from the plurality of translated messages,
wherein the at least one translated message comprises first and second translated messages, and
wherein the program instructions to determine the set of layout parameters comprises program instructions to determine a first layout parameter associated with a first format of the first translated message and program instructions to determine a second layout parameter associated with a second format of a second translated message; 
program instructions to identify a language of the first translated message as a language preference of a user;
program instructions to select a template for the first translated message based at least in part on the set of layout parameters and the language preference;
program instructions to transform at least one translated message according to the set of parameters, wherein the program instructions to transform comprises program instructions to transform the first translated message into the first format according to the first layout parameter and program instructions to transform the second translated message into the second format according to the second layout parameter; and
program instructions to overlay each of the first and second translated messages in succession on the first image, the overlaying including overlaying the first translated message in the first format on the first image followed by overlaying the second translated message in the second format on the first image, wherein the overlaying of the first translated message includes positioning the first translated message according to the template and causing 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov